Citation Nr: 0722306	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-02 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the residual conditions of a back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
October 1982. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for the residual conditions of a 
back injury and assigned an initial 10 percent rating, 
effective May 16, 2003.  

The veteran testified before the Board sitting at the RO in 
February 2007.  


FINDING OF FACT

The veteran's lumbosacral condition is manifested by pain and 
stiffness after lifting, bending, and extended standing, 
sitting, or walking.  The veteran has a normal gait with 
intermittent use of a support device and uses various 
prescription medications for pain, especially during flare-
ups that require temporary rest.  Range of motion is 90 
degrees flexion, 20 degrees extension, 40 degrees bi-
directional lateral motion, and 45 degrees bi-directional 
rotation, all with pain on motion but with no additional 
limitation on repetition.  The combined range of motion is 
280 degrees. There is no medical evidence of neurological 
deficits or incapacitating episodes requiring treatment and 
bed rest ordered by a physician.  


CONCLUSION OF LAW

The criteria for an increased rating greater than 10 percent 
for the residual conditions of a back injury have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Codes 5236, 5237, 5239, 5243, 5292, 5293, 5295 (2003, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required; 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

As to the duty to assist, the Board notes that all relevant, 
identified, and available evidence has been obtained, and VA 
has notified the veteran of any evidence that could not be 
obtained.  The appellant has not referred to any additional, 
unobtained, relevant evidence.  VA has obtained an 
examination.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The veteran served in shipboard and shore-based U. S. Navy 
units.  He contends that the residual conditions from back 
injuries in service are more severe, and he seeks a higher 
rating.  

The RO received the veteran's petition to reopen a claim for 
service connection for the residual conditions of a back 
injury in May 2003.  The RO denied the petition to reopen the 
claim in July 2003.  However, after consideration of the 
results of a VA examination in July 2004 and during the 
appeal period, the RO reopened the claim and granted service 
connection and a 10 percent rating in September 2004.  In 
June 2005, the veteran requested an increased rating for the 
back condition, noting that he had undergone medical tests 
since the last decision.  The RO interpreted the 
correspondence as a new claim for an increased rating.  
However, VA medical records showed that the veteran underwent 
computed tomography (CT) studies of the lumbar and thoracic 
spine in October 2004 and of the cervical spine in May 2005.  

When new and material evidence is received prior to the 
expiration of the appeal period and a timely appeal has been 
filed, it will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the period.  38 C.F.R. § 3.156 (b) (2006); see also 
Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).   The 
Board concludes that the CT scan results were new and 
material to the evaluation of the veteran's back condition 
because they had not previously been considered by VA 
adjudicators and were relevant to the pathology of his 
condition.  Further, the Board concludes that the veteran's 
correspondence in June 2005 was a timely notice of 
disagreement with the September 2004 rating decision.  
Therefore, the veteran's condition must be evaluated since 
his original claim in May 2003.    

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski,
1 Vet. App. 589, 592 (1995).  Since the veteran timely 
appealed the rating initially assigned for his disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). 

The regulations for rating disabilities of the spine were 
revised during the pendency of this appeal effective 
September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The Court of Veteran's Appeals (Court) has held that where 
the law or regulations governing a claim are changed while 
the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, in Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) overruled Karnas.  Accordingly, that rule adopted in 
Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003), 69 Fed. Reg. 25,179 (May 4, 2004). 

In short, amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33,422 (May 23, 2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.   See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  A finding of dysfunction due to pain must be 
supported by, among other things, adequate pathology. 
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; see DeLuca, supra.

Prior to September 26, 2003, a 10 percent rating was 
warranted for characteristic pain on motion.  A 20 percent 
rating was warranted if there were muscle spasms on extreme 
forward bending or loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent rating was warranted 
for lumbosacral strain that was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
and narrowing or irregularity of the joint space.  A 40 
percent evaluation was also warranted when only some of these 
symptoms were present if there was also abnormal mobility on 
forced motion.
38 C.F.R. § 4.71a, DC 5295 (2001).

Under those pre-September 2003 regulations, ratings were also 
available for limitation of lumbar spine motion:  10 percent 
if slight, 20 percent if moderate, and 40 percent if severe.  
38 C.F.R. § 4.71a, DC 5292 (2001).  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain) and 5243 
(intervertebral disc syndrome).  Intervertebral disc syndrome 
may be evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2006).  An incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome requiring bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.   As there are no medical records 
that show treatment and bed rest ordered by a physician, 
these criteria are not applicable because incapacitating 
episodes that meet the regulatory definition, with bed rest 
prescribed by a physician, are not shown. 

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are as follows: a 
10 percent rating is warranted for forward flexion of the 
thorocolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees ; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or contour.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal contour such as 
scoliosis.  A 40 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, DC 5236, 5237, 5239, 5243 
(2006).

Normal ranges of motion for the lumbar spine are 90 degrees 
flexion, and 30 degrees extension, lateral flexion, and 
rotation.  38 C.F.R. § 4.71a, Plate V (2006). 

The schedule also requires the evaluation of any associated 
objective neurological abnormalities separately under the 
appropriate diagnostic code.  38 C.F.R. § 4.71, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  However, the evidence here does not show any diagnosed 
associated neurological abnormality to be rated; thus this 
provision is inapplicable.

In May 2003, the veteran sought VA emergency care for chronic 
lower back pain.  The veteran was treated but there is no 
record of any immediate follow-up care.  

In July 2004, a VA physician noted the veteran's reports of 
recurrent low back pain radiating to his legs and numbness 
and tingling in his lower extremities.  The symptoms were 
often associated with lifting and interfered with his part-
time occupation in the construction business.  The veteran 
also experienced discomfort when seated for an extended time 
such as while driving an automobile.  The physician reviewed 
the claims file and noted back injuries in service, injury in 
a serious motor vehicle accident in 1997, and a lifting 
injury at work in 1999.  He noted that the veteran was not 
currently employed and had been a student for many years 
after service.  Medical providers had prescribed medication 
but there were no incapacitating episodes.  The physician 
noted that the veteran walked with an unremarkable gait 
without the use of support devices.  There was tenderness of 
the lower back on palpation but no muscle spasms.  Range of 
motion was 95 degrees flexion, 40 degrees extension, and 40 
degrees bi-directional lateral and rotational motion.  The 
combined range of motion was 295 degrees. There was no 
increased pain on motion or limits on repetitive motion.  The 
physician noted no neurological deficits.  After review of 
concurrent X-rays, the physician diagnosed mild spondylosis 
of the lumbar spine.  

In October 2004, a VA computed tomography (CT) study of the 
thoracic spine showed no abnormalities.  A CT study of the 
lumbar spine showed mild broad-based disc bulging at several 
levels and mild anterior spondylosis with no herniations or 
other significant abnormalities.  

In July 2005, the VA physician from 2004 noted his earlier 
diagnosis and review of the claims file.  He noted the 
veteran's continued reports of recurrent back pain following 
activities involving lifting or bending, or after extended 
sitting, standing, or walking.  The veteran reported 
intermittent use of a back brace or cane and numbness in his 
feet and ankles.  The veteran also reported that his primary 
care physician advised him to lie down and rest during pain 
flare-ups.  On examination, the VA physician noted no 
abnormal gait or use of a support device.  There was 
tenderness to palpation of the lower back but no muscle 
spasms.  Range of motion was 90 degrees flexion, 20 degrees 
extension, 40 degrees bi-directional lateral motion, and 45 
degrees bi-directional rotation, all with pain on motion but 
with no additional limitation on repetition.  The combined 
range of motion was 280 degrees.  He noted no radicular pain 
or neurological deficits.  The physician continued the 
diagnosis of mild lumbar spondylosis and stated that it was 
not feasible to predict an additional limitation of motion 
during a flare-up.  

In August 2005, a VA primary care physician noted the 
veteran's reports of no current back pain.  On examination, 
the physician some back tenderness but no edema, reflex 
deficits, or bowel or bladder incontinence.  Regarding the 
veteran's reports of chronic hand numbness, the physician 
noted no abnormalities on the CT studies but that a 
neurological consult was advisable.  He noted the veteran's 
request for physical therapy near his home but was unwilling 
to return to the VA clinic regularly because of the travel 
distance.  

In September 2005, a VA neurologist noted the results of the 
CT studies and the veteran's reports of sciatica and 
parathesia of the hands.  The neurologist also noted a 
history of mental health issues.  After an examination, the 
neurologist diagnosed autonomic lability and mild sensory 
neuropathy, only incidentally associated with lower back pain 
and more likely associated with alcohol abuse.  In March 
2006, the RO denied a separated claim for service connection 
for neuropathy.  

In a February 2007 hearing, the veteran stated that his low 
back pain precluded work in construction that required 
lifting, bending, digging, or climbing on roofs.   He stated 
that he used several types of medication for pain relief.  He 
also stated that he experienced muscle spasms in his back and 
pain in his hands that he attributed to spinal abnormalities.  

The Board concludes that an increased rating greater than 10 
percent for the residual conditions of a back injury is not 
warranted.  Under the old regulations, a 10 percent rating 
was warranted because pain on motion and slight limitation of 
motion was noted in July 2004.  A higher rating was not 
warranted because the limitation of motion was not moderate 
and because there were no muscle spasms on extreme forward 
bending or loss of lateral spine motion. 

Under the new regulations, the range of motion measured on 
two occasions was not sufficiently limited to warrant a 10 
percent rating.  Although an abnormal gait or muscle spasms 
have not been noted during examinations, the veteran reported 
intermittent use of support devices and muscle spasms after 
driving.  Localized tenderness has been noted during 
examinations.  Although there is no evidence of 
incapacitating episodes, the veteran has reported flare-up 
pain that requires additional medication and rest.  Because 
of the additional pain experienced after exertion or extended 
sitting, standing, or walking, the Board concludes that a 10 
percent, but not greater, rating is warranted.  A higher 
rating is not warranted because the limitation of motion is 
not more severe and because there is no evidence of an 
abnormal gait or contour of the back.  The Board acknowledges 
the veteran's reports of neurological symptoms in his hands 
and lower extremities, however, medical examiners have found 
no neurological deficits or spinal pathology related to the 
symptoms. 

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The weight of the credible evidence demonstrates that the 
veteran's current residual conditions of a back injury 
warrant a rating not greater than 10 percent.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating greater than 10 percent for the residual 
conditions of a back injury is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


